DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second nipple with an inner surface corresponding to the outer diameter of the notched portion of the cylindrical wall must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally cylindrically" and “generally toroidal” in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what structure would meet these claim limitations, at what point does generally cylindrical become a different shape? What is the tolerance? The same with toroidal, how much does it need to be shaped like a torus in order to be generally toroidal?
Claim 5 recites “the inner diameter of the base portion of the second nipple being different from the inner diameter of the base portion of the second nipple” this is unclear. What is the inner diameter supposed to be different from? Due to the lack of clarity for the purposes of examination a cylindrically shaped wall including a notched upper portion with a change in diameter will meet the limitation of this claim.
Claims 2, 4, 6-12 recites the limitation "the pod".  There is insufficient antecedent basis for this limitation in these claim. Is this the same as the measuring and mixing pod?
Claim 11 recites “the notched upper portion of the cylindrical wall defining a second outer diameter corresponding to an inner surface diameter of an inner surface of a base portion 
Claims 3 and 5 are included in this rejection due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesin US 2005/0056608 A1, herein after referred to as Nesin.
Regarding Claim 1 Nesin discloses a measuring and mixing pod (350 container insert assembly, Figs. 4H-4J) for storing powdered infant formula within a baby bottle assembly and selectively mixing the powdered infant formula with liquid contents of the baby bottle assembly to prepare a serving of liquid infant formula adapted to be fed to a baby from the baby bottle 
a generally cylindrically shaped wall (301 outer wall, Fig. 4B); 
a base (310 sealing member, Figs. 4D and 4E) enclosing a lower end of the generally cylindrically shaped wall; and 
a post (315 push rod) extending upward from the base axially within the generally cylindrically shaped wall, the post having a height greater than a height of the generally cylindrically shaped wall (Fig. 4D); 
the generally cylindrically shaped wall, the base, and the post defining a generally toroidal cavity within the measuring and mixing pod (Fig. 4D and 4H), the cavity having a volume equal to a volume of powdered infant formula required to make a serving of liquid infant formula corresponding to the specific volume of liquid the bottle is adapted to hold (paragraphs [0016]-[0017]).
Regarding claim 2 Nesin discloses the measuring and mixing pod of claim 1 and further discloses wherein the base (310) includes a flat portion allowing the pod to stand upright when placed on a flat surface (Fig. 4D).
Regarding claim 3 Nesin discloses the measuring and mixing pod of claim 1 and further discloses wherein the generally cylindrically shaped wall (301) has a first outer diameter corresponding to an inner diameter of a base portion of a first nipple (20) such that an upper portion of the measuring and mixing pod may be press-fit into the base portion of the first nipple and frictionally retained therein (Figs. 4F-4K, paragraph [0087]).
Regarding claim 4 Nesin discloses the measuring and mixing pod of claim 3 and further discloses when the upper portion of the pod is press fit into the base portion of the first nipple (Fig. 4I), an outer surface of the generally cylindrically shaped wall and an inner surface of the base portion of the first nipple create a liquid tight barrier preventing liquid contained in the bottle from mixing with powdered infant formula contained in the cavity defined by the axial wall, the base, and post of the measuring and mixing pod (paragraph [0087] lines 1-5).
Regarding claim 5 Nesin discloses the measuring and mixing pod of claim 3 and further discloses  wherein the generally cylindrically shaped wall (301) includes a notched upper portion (Fig. 4C, notches shown between 72), the notched upper portion of the generally cylindrically shaped wall (301) having a second outer diameter (upper portion is narrower, Figs. 4B and 4D).
Regarding claim 6 Nesin discloses a baby bottle assembly comprising: a bottle (10) having a threaded neck (15) that includes an annular rim defining a bottle mouth (13 open end, Fig. 1B) the bottle adapted to hold an amount of liquid corresponding a serving size of liquid infant formula (paragraph [0016]); 
a flexible and resilient nipple (20) having a nursing portion and a base portion, the base defining an annular gasket (21 outward flange, Fig. 1C) and having an inner surface that defines an inner surface diameter; 
a threaded fastening ring (30 collar, Figs. 1A and 4F-4L) adapted to be rotatably mounted to the neck of the bottle to secure the nipple over the mouth of the bottle (paragraph [0078]), the fastening ring (30) including an internal annular flange (35 flange, Fig. 1D) configured to compress the gasket defined by the base portion of the nipple against the rim of the bottle (paragraph [0078]); 
a measuring and mixing pod (350) having a pod base (310), a cylindrical wall (301) and a post (315) extending axially from the pod base within the cylindrical wall, the pod base, the cylindrical wall and the post defining a cavity within the pod (Fig. 4D), the cavity having a volume substantially equal to a volume of powdered infant formula required to produce a 
Regarding claim 7 Nesin discloses a baby bottle assembly of claim 6 and further discloses when the pod is press fit into the base portion of the nipple, an outer surface of the cylindrical wall of the pod and the inner surface of the base portion of the nipple form a liquid tight barrier preventing liquid contents of the bottle from reaching powdered infant formula stored in the cavity defined by the pod base, the cylindrical wall and the post (paragraph [0087]).
Regarding claim 8 Nesin discloses a baby bottle assembly of claim 6 and further discloses wherein the post (315) extending axially from the pod base (310) extends beyond the cylindrical wall such that, when the pod is press-fit into the base portion of the nipple, the post extends toward the nursing portion of the nipple (Fig. 4J).
Regarding claim 9 Nesin discloses a baby bottle assembly of claim 8 and further discloses wherein the pod (350), when press-fit into the base portion of the nipple, is adapted to be released from the base portion of the nipple by a downward force applied to the post through the nursing portion of the nipple (paragraph [0087], lines 21-26).
Regarding claim 10 Nesin discloses a baby bottle assembly of claim 9 and further discloses wherein the pod (350) is adapted to act as an agitator for mixing powdered infant formula stored in the cavity defined by the pod base, the cylindrical wall and the post with the liquid contents of the bottle when the pod is released from the base portion of the nipple (paragraph [0087] lines 21-31).
Regarding claim 11 Nesin discloses a baby bottle assembly of claim 6 and further discloses wherein the cylindrical wall (301) of the pod includes a notched upper portion (shown 
Regarding claim 12 Nesin discloses a method of preparing a serving of liquid infant formula comprising the steps of: 
providing a bottle (10) having threaded neck (15 thread on neck Fig. 1B) that includes an annular rim (13, Fig. 1B) defining a bottle mouth (14 opening, Fig. 1B), the bottle adapted to hold an amount of liquid corresponding a serving size of liquid infant formula (paragraph [0016]); 
providing a flexible and resilient nipple (20, paragraph [0075] lines 7-8) having a nursing portion and a base portion (Fig. 1C), the base defining an annular gasket (21) and having an inner surface that defines an inner surface diameter; 
providing a threaded fastening ring (30) adapted to be rotatably mounted to the neck of the bottle to secure the nipple over the mouth of the bottle (Fig. 4J), the fastening ring including an internal annular flange (35) configured to compress the gasket defined by the base portion of the nipple against the rim of the bottle (paragraph [0078] lines 4-5); 
providing a measuring and mixing pod (350) having a pod base (310), a cylindrical wall (301) and a post (315) extending axially from the pod base within the cylindrical wall, the pod base, the cylindrical wall and the post defining a cavity within the pod (Fig. 4J), the cavity having a volume substantially equal to a volume of powdered infant formula required to produce a serving of liquid infant formula equal to the serving size the bottle is adapted to hold (paragraph [0016]), the cylindrical wall (301) having a first outer diameter corresponding to the inner surface diameter of the inner surface of the base portion of the nipple so that the pod may be press fit into the base portion of the nipple and frictionally retained therein (Figs. 4F-4J, paragraph [0087]); 
filling the bottle with an amount of liquid corresponding to a serving size of liquid infant formula (paragraph [0005] lines 1-2, paragraph [0087] lines 16-17); 

press-fitting the pod into the base portion of the nipple (Figs. 4G-4J, paragraph [0087] lines 1-5); 
securing the nipple over the mouth of the bottle with the fastening ring (Fig. 4J); 
releasing the pod from the base of the nipple into the liquid (Fig. 4L); and 
shaking the bottle to mix the powdered infant formula with the liquid (paragraph [0087], lines 21-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/L KMET/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735